Citation Nr: 1821518	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbosacral degenerative disc disease, claimed as chipped L-5 vertebrae and hematoma of the left tailbone (back disability).


ORDER

Service connection for a back disability is granted.


FINDING OF FACT

A back disability is etiologically related to an in-service injury, event, or disease.



CONCLUSION OF LAW

The criteria for direct service connection for a back disability have been met. 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1976 to March 1980 and from October 1981 to June 1995.

A February 2015 Board decision denied the Veteran's claim for service connection for lumbosacral degenerative disc disease.  The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In October 2015, pursuant to an October 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the Board's decision and remanded the claim to the Board for further proceedings.

Following the Court's remand of this appeal to the Board, additional evidence has been added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in October 2015.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This case was previously before the Board in November 2015, when it was remanded for further development. 

The case was once again before the Board in April 2017, when it was sent out for a VA medical expert opinion. 
 
The Veteran contends that his back disability is related to his active service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of a back disability is either began during active service, or is etiologically related to an in-service disease or injury.  
The Board finds that competent, credible, and probative evidence establishes that the back disability is etiologically related to the Veteran's active service.

The Veteran has a diagnosis of lumbosacral degenerative disc disease.  See January 2016 VA examination.  Thus, the first element of service connection is met. (He also has a diagnosis of spina bifida occulta.)  

As to the issue of an in-service incurrence, the Veteran's service treatment records (STRs) show that he reported left lumbar myospasma and was treated with norgesic (February 17, 1982), lower back pain (February 19, 1982), pressure in the lower thoracic and upper lumbar region over T12-L2 and was recommended flexion exercises and physical therapy (February 23, 1982), and lower back pain (February 25, 1982).

Turning to whether there is a medical nexus, a VA medical expert has reviewed the medical evidence in the Veteran's file.  See January 26, 2018 addendum opinion (Notably the Veteran has not received a copy of this report; however, given the positive result of this decision, there is no prejudice to the Veteran).  The specialist opined that it was at least as likely as not that the Veteran's disorders of the thoracic and lumbar spine unrelated to the spina bifida occulta manifested during his active military service.   

As such, the Veteran's claim of entitlement to service connection for a back disability is granted.



	(CONTINUED ON NEXT PAGE)







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  The American Legion 
Department of Veterans Affairs


